NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 14-50489

                Plaintiff-Appellee,              D.C. No. 2:14-cr-00084-SVW

 v.
                                                 MEMORANDUM*
ELIAZAR BARRAZA, a.k.a. Eliazar
Molina Barraza, a.k.a. Elizor Molina
Barraza, a.k.a. Eliazar Barraza-Molina, a.k.a.
Eliazar Barraza Molina, a.k.a. Iliazar
Barraza Molina,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Eliazar Barraza appeals from the district court’s judgment and challenges his

guilty-plea conviction and 72-month sentence for being an illegal alien found in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the United States following deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Barraza first contends that the district court should have granted his motion

to dismiss the indictment because California Health & Safety Code sections 11351

and 11377(a)—the statutes under which Barraza was convicted in 2008, leading to

his initial removal from the United States—are not divisible. Our recent decisions

in United States v. Martinez-Lopez, 864 F.3d 1034 (9th Cir. 2017) (en banc), and

United States v. Murillo-Alvarado, 876 F.3d 1022 (9th Cir. 2017), foreclose

Barraza’s contention that section 11351 is indivisible. Barraza does not contend

that his removal order was invalid even if section 11351 is divisible, see 8 U.S.C.

§§ 1227(a)(2)(A)(iii), (a)(2)(B)(i); therefore, we need not reach his remaining

contentions regarding the district court’s denial of his motion to dismiss the

indictment.

      Barraza next contends that his sentence is substantively unreasonable. The

below-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Barraza’s recent and extensive criminal history. See United States v. Valencia-

Barragan, 608 F.3d 1103, 1108-09 (9th Cir. 2010).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand to the district court with the instruction that it delete


                                           2                                     14-50489
from the judgment the reference to 8 U.S.C. § 1326(b)(2).

      AFFIRMED; REMANDED to correct the judgment.




                                        3                   14-50489